         Case 2:18-cr-00271-RFB-CWH Document 66 Filed 09/10/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     MINA CHANG
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6055 / Fax: 702.388.6418
 5   mina.chang@usdoj.gov
     Attorneys for the United States
 6
                                 UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00271-RFB-CWH-1
 9
                   Plaintiff,                          STIPULATION TO CONTINUE
10                                                     REVOCATION HEARING
                           v.                          (Fourth Request)
11
     STEVEN LAVERN LAWRENCE, SR.,
12
                   Defendant.
13

14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,

16   Acting United States Attorney, and Mina Chang, Assistant United States Attorney, counsel for

17   the United States of America, and Rene L. Valladares, Federal Public Defender, and Jawara

18   Griffin, Assistant Federal Public Defender, counsel for Steven Lavern Lawrence, Sr., that the

19   Revocation Hearing currently scheduled on September 14, 2021 at 10:00 a.m., be vacated and

20   continued to a date and time convenient to the Court, but no sooner than 30 days.

21   This Stipulation is entered into for the following reasons:

22          1. Mr. Lawrence’s alleged conduct qualifies as a new federal crime, and the parties are

23              attempting to reach a resolution of both the supervised release proceedings and the

24              new federal charges based on the alleged conduct.
         Case 2:18-cr-00271-RFB-CWH Document 66 Filed 09/10/21 Page 2 of 3




 1          2. Mr. Lawrence is not in custody and the parties agree to the continuance.

 2   This is the fourth request for a continuance of the revocation hearing.

 3          DATED this 10th day of September, 2021.

 4                                       Respectfully submitted,

 5          RENE L. VALLADARES                            CHRISTOPHER CHIOU
            Federal Public Defender                       Acting United States Attorney
 6

 7          /s/ Jawara Griffin                            /s/ Mina Chang
            JAWARA GRIFFIN                                MINA CHANG
 8          Assistant Federal Public Defender             Assistant United States Attorney

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                      2
         Case 2:18-cr-00271-RFB-CWH Document 66 Filed 09/10/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00271-RFB-CWH-1

 4                 Plaintiff,                          ORDER TO CONTINUE
                                                       REVOCATION HEARING
 5                         v.                          (Fourth Request)

 6   STEVEN LAVERN LAWRENCE, SR.,

 7                 Defendant.

 8

 9

10          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

11   Court finds that in the interest of justice, the disposition of the pending revocation proceeding in

     this matter should be stayed until the new federal charges that gave rise to the revocation
12
     proceeding have been resolved.
13
                                                  ORDER
14
            IT IS THERFORE ORDERED that the revocation of supervised release hearing in
15   United States v. Steven Lavern Lawrence, Sr., 2:18-cr-00271-RFB-CWH-1, set for September 14,
16                                                       October 19
     2021, at 10 a.m., is hereby VACATED, and RESET for ______________________, 2021, at

17    11:00 AM by video-conference in LV Courtroom 7C.
     __________.

18
     DATED this 10th
                ____ day of September, 2021.
19

20
                                                 By: _________________________________
21                                                  HON. RICHARD F. BOULWARE
                                                    UNITED STATES DISTRICT COURT JUDGE
22

23

24

                                                      3
